DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the claim includes two periods. It is unclear as to the metes and bounds of claim 10, as there is no clear indication as to where the claim is supposed to end.
Regarding claim 12, the claim is dependent from claim 11. It is unclear as to the metes and bounds of claim 12, as there is no claim 11 present in the claims. 
Regarding claims 13-14, they are dependent on claim 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-3, 5, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Willeke (US 4,846,166) (hereinafter Willeke) in view of Lundberg (US 5,860,418) (hereinafter Lundberg).
Regarding claim 1, Willeke teaches a method for testing a mask seal [respirator fit test] (see Abstract), comprising: blocking an inlet or outlet of the mask to create pressure within the mask [closing the breathing inlet] (Col 14, lines 29-33), wherein the mask includes a pressure sensor [pressure sensor 48] (Col 14, lines 51-57); measuring pressure values within the mask using the pressure sensor; receiving pressure values from the pressure sensor (Col 14, lines 51-57); and monitoring an increased pressure decay value among the pressure values received (Col 15, lines 5-30).
Willeke fails to teach receiving the pressure values by a mask identification reader associated with the mask and notifying a user in response to an increased pressure decay value. Lundberg teaches a method for verifying function and status of a system including a mask (see Abstract) comprising measuring pressure values using a pressure sensor [14] and receiving pressure values by a mask identification reader associated with the mask [microprocessor 7 associated with mask 6] and notifying a user in response to an unacceptable value (Col 1, line 65 - Col 2, line 4, Col 4, lines 14-27, see Fig. 1). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Willeke with Lundberg such to further comprise receiving the pressure values by a mask identification reader associated with 
Regarding claim 2, Willeke in view of Lundberg as applied to claim 1 above teaches the claimed invention, in addition to wherein the pressure values includes measuring vacuum decay values, wherein the vacuum decay values indicate air leaking into the mask and a leak severity associated with the mask (Willeke Col 15, lines 5-31).
Regarding claim 3, Willeke in view of Lundberg as applied to claim 2 above teaches the claimed invention, in addition to further comprising recording a vacuum delay value among the pressure values within the mask; and tracking the increased vacuum decay value associated with the mask (Willeke Col 15, lines 5-31).
Regarding claim 5, Willeke in view of Lundberg as applied to claim 1 above teaches the claimed invention, except for wherein the mask identification reader provides power for the pressure sensor to communicate the pressure values. Lundberg additionally teaches wherein the mask identification reader is connected to power and to the pressure sensor (Lundberg Col 3, lines 15-25, Col 5, lines 64-67, see Fig. 1). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Willeke in view of Lundberg such that the mask identification reader provides power for the pressure sensor to communicate the pressure values in order to allow for the pressure sensor to operate in the system.
Regarding claim 8, Willeke in view of Lundberg as applied to claim 1 above teaches the claimed invention, except for wherein notifying the user in response to the increased pressure decay value among the pressure values includes at least one of illuminating a light on the mask, a vibration, a buzzer, and an audio message. Lundberg 
Regarding claim 9, Willeke in view of Lundberg as applied to claim 1 above teaches the claimed invention, in addition to wherein the pressure within the mask is measured over time to determine a leakage rate into the mask between a skirt of the mask and a wearer’s face over a period of time (Willeke Col 15, lines 5-31), and wherein the skirt of the mask forms a substantially air-tight seal with the face of the wearer (Willeke Col 10, lines 20-30, see Figs. 1-4).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Willeke in view of Lundberg as applied to claim 1 above, and further in view of Pavlik (US 8,534,120 B1) (hereinafter Pavlik).
Regarding claim 4, Willeke in view of Lundberg as applied to claim 1 above teaches the claimed invention, except for further comprising identifying a particular respirator mask using a unique identifier. Pavlik teaches a method of conducting integrity testing of containers comprising identifying a particular container and associated data using a unique identifier for future use or reference (Col 7, lines 29-32). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Willeke in view of Lundberg with Pavlik such to further .

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Willeke in view of Lundberg as applied to claim 1 above, and further in view of Gossweiler (US 2005/0263155 A1) (hereinafter Gossweiler).
Regarding claims 6-7, Willeke in view of Lundberg, as applied to claim 1 above teaches the claimed invention, except for wherein pressure sensor circuitry inside the mask includes a battery power source and is configured to perform spot checks of mask seal without the mask identification reader. Gossweiler teaches a method of testing a mask seal having pressure sensor circuitry inside the mask including a battery power source configured to perform spot checks of mask seal without a mask identification reader (Para [0028], see Fig. 1). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Willeke in view of Lundberg with Gossweiler such that pressure sensor circuitry inside the mask includes a battery power source and is configured to perform spot checks of mask seal without the mask identification reader in order to allow for independent monitoring of the mask seal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360.  The examiner can normally be reached on Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID Z HUANG/Primary Examiner, Art Unit 2861